COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-190-CV



IN RE THE CADLE COMPANY	RELATORS

AND CITIZENS AGAINST CORRUPT

ATTORNEYS, INC.



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators' petition for writ of mandamus and emergency request for stay and is of the opinion that relief should be denied.  Accordingly, relators' petition for writ of mandamus and emergency  request for stay are denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:	DAY, LIVINGSTON, and WALKER, JJ.



WALKER, J. recused.



DELIVERED: July 1, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.